DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on11/10/2021 has been entered.
 
2. 	Claim 4 was cancelled.  Claims 1-2, 5-14, and 16-21 are now pending in the application. Please note there is no claim 15, the claims are numbered 14 then 16. 

Claim Analysis
3.	Summary of Claim 1:
A polyimide precursor solution comprising: 

resin particles;

and a polyimide precursor, and

an aqueous solvent comprising water,

wherein the resin particles in the polyimide precursor solution have a volume particle size distribution with one or more peaks, and the volume frequency of a peak having the highest volume frequency of the one or more peaks accounts for 90% to 100% of the total volume frequency of all peaks of the volume particle size distribution,

wherein the resin particles are formed of a resin selected from the group consisting of polyester resins, urethane resins, vinyl resins, olefin resins, and fluorocarbon resins, (meth)acrylic resins, (meth)acrylate resins, styrene-(meth)acrylic resins, and polystyrene resins, and wherein the resin particles have an average particle size of 0.25 to 0.5 µm.

 
Claim Rejections - 35 USC § 102/103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-2, 5-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1]) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nukada et al. (US PG Pub 2016/0279883 A1).
Regarding claims 1-2, and 6-7, Nukada et al. teach a polyimide precursor solution comprising an aqueous solvent, resin particles and a polyimide precursor (claim 1), wherein the particle diameter of the resin particle is measured as the volume average particle diameter D50 v [0065]. Nukada et al. teach the particle size of preferably 1.0 µm or less and 0.01 µm or more [0064] thereby reading on the claimed range of 0.25 to 0.5 µm. Nukada et al. teach resin particles formed by polyester resins, polyurethane resins, (meth)acrylic resins, styrene (meth)acrylic resins, polystyrene resins, among others [0053].

Nukada et al. do not particularly teach the resin particles in the polyimide precursor solution having a volume particle size distribution with one or more peaks, and are further silent on the volume frequency of a peak having the highest volume frequency of the one or more peaks accounts for 90% to 100% of the total volume frequency of all peaks of the volume particle size distribution. Regarding claim 2, Nukada et al. do not particularly teach the volume particle size distribution index of 1.30 or less.
	Per the instant specification, the volume particle size distribution having one or more peaks, the volume particle size distribution index and the volume frequency of the peak having the highest volume frequency are functions of the dispersibility between the resin particles in the polyimide precursor solution. “Because of the good dispersibility of the resin particles in the polyimide precursor solution, the resin particles may be readily and nearly uniformly dispersible in a coating. As the solvent evaporates during film formation, the resin particles will be more prone to aggregation and will therefore be more likely to form visually identifiable aggregates after film formation. Accordingly, the use of a polyimide precursor solution containing resin particles with good dispersibility may provide a porous polyimide film with reduced pinholes” (Instant specification, p. 6). Nukada et al. teach good dispersibility between the resin particles and the polyimide precursor solution ([0077-0078] of Nukada et al.) and as such the volume particle size distribution, the volume particle size distribution index and the volume frequency of the peak having the highest volume frequency of Nukada et al. are expected to be the same volume particle size distribution, the volume particle size distribution index and volume frequency of the peak as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily 
Regarding claim 5, Nukada et al. teach a polyimide film formed by the polyimide solution to form a coating and heating the coating (claim 1).
Regarding claim 8, Nukada et al. teach the solution prior to imidization and also teach partial imidization [0377] thereby reading on the polyimide precursor not being imidized.
Regarding claims 9-11, Nukada et al. teach the content of water is preferably from 50 mass % to 100 mass %, more preferably from 70 mass % to 100 mass %, still more preferably from 80 mass % to 100 mass %, relative to the entire aqueous solvent [0154].
Regarding claims 12-14, Nukada et al. teach the aqueous solvent further comprising an aprotic solvent in an amount of 40 mass % or less [0155].
Regarding claim 16, Nukada et al. teach the resin particle does not dissolve in the polyimide precursor solution [0053].
Regarding claim 17, Nukada et al. teach tetracarboxylic acid dianhydride and a diamine [0117-0118].
Regarding claims 18-20, Nukada et al. teach polyamic acid [0116-0118] having the formula:

    PNG
    media_image1.png
    140
    232
    media_image1.png
    Greyscale


Wherein A represents a tetravalent organic group, and B represents a divalent organic group, wherein the tetravalent organic group represented by A is a residue obtained by removing four carboxyl groups from a tetracarboxylic acid dianhydride as a raw material, and wherein the divalent organic group represented by B is a residue obtained by removing two amino groups from a diamine compound as a raw material. 
	Regarding claim 21, Nukada et al. teach the content of the polyimide precursor is preferably from 0.5 mass % to 25 mass %, relative to the entire polyimide precursor solution [0138].
Response to Arguments
6.	Applicant’s arguments, see p. 1-4, filed 10/25/2021, with respect to the rejections under 102/103 over Nukada et al. have been fully considered but they are not persuasive.  
Applicant states “[1] Organic particles may have a different GSDv depending on the manufacturing method, even if they have same particle size. In other words, GSDv is not inherent to either the material of the particles, and for particles of the same material, GSDv is not inherent to particles having a certain size. In addition, the present application and its Examples shows that the organic particles of claim 1 are particularly effective. 

[3] In addition, as noted above, the Examiner cites to the silica particles (2) of Nukada as having the GSDv of 1.2. However, Applicant's claims are directed to "resin particles" having the claimed properties, and not to an inorganic particle like silica. Further, Nukada only employed the silica particles (2) in its Comparative Examples, not in its working Examples. The Office has not set forth any reason that one would have thought to employ the claimed resin particles having the claimed properties given that Nukada merely discloses the use of certain inorganic silica particles in a Comparative Example.”
	In response, attention is drawn to the rejection as set forth above, wherein the volume particle size distribution having one or more peaks, the volume particle size distribution index and the volume frequency of the peak having the highest volume frequency are functions of the dispersibility between the resin particles in the polyimide precursor solution. “Because of the good dispersibility of the resin particles in the polyimide precursor solution, the resin particles may be readily and nearly uniformly dispersible in a coating. As the solvent evaporates during film formation, the resin particles will be more prone to aggregation and will therefore be more likely to form visually identifiable aggregates after film formation. Accordingly, the use of a polyimide precursor solution containing resin particles with good dispersibility may provide a porous polyimide film with reduced pinholes” (Instant specification, p. 6). 
Nukada et al. teach good dispersibility between the resin particles and the polyimide precursor solution ([0077-0078] of Nukada et al.) and as such the volume particle size distribution, the volume particle size distribution index and the volume frequency of the peak having the highest volume frequency of Nukada et al. are expected to be the same volume particle size distribution, the volume particle size distribution index and volume frequency of the peak as required by the instant claims. 



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763